PD-0349-15
                                   PD-0349-15                                             COURT OF CRIMINAL APPEALS
                                                                                                           AUSTIN, TEXAS
March 31, 2015                                                                          Transmitted 3/30/2015 3:05:38 PM
                                                                                          Accepted 3/31/2015 2:53:09 PM
                           Court of Criminal Appeals No. _______________                                    ABEL ACOSTA
                                                                                                                    CLERK
                                     Appeal No. 01-13-00295-CR
                                   Trial Cause No. 12-08-08659-CR

          EDWARD FLORES                                      §     IN THE COURT OF CRIMINAL
                                                             §
          VS.                                                §     APPEALS
                                                             §
          STATE OF TEXAS                                     §     AUSTIN, TEXAS

                            MOTION FOR EXTENSION OF TIME TO FILE
                             PETITION FOR DISCRETIONARY REVIEW

      TO THE HONORABLE JUDGES OF SAID COURT:

                COMES NOW, Edward Flores, Appellant, and requests this Court grant an

      extension of time to file his Petition for discretionary review and would show unto the

      Court the following:

                1.     On February 26, 2015, the Court of Appeals delivered and filed its opinion

      in Appeal No. 01-13-00295-CR, styled Edward Flores v. State of Texas, in the First

      Court of Appeals in Houston, Texas.

                2.     The deadline for filing a petition for discretionary review is March 30,

      2015.1. The Deadline for filing a motion for extension of deadline to file Petition for

      Discretionary review pursuant to Texas Rule of Appellant Procedure 68.2(c) is April 15,

      2015.

                3.     Appellant is requesting an extension of at least sixty days.

                4.     Appellant's counsel is requesting this extension of time to his motion to

      file Appellant's Brief because Appellant's Counsel was set for Jury on March 2, 2015 on

      an Aggravated Robbery, Aggravated Kidnapping and unadjudicated Aggravated


      1
        The actual due date to file the motion for rehearing is March 28, 2015. Since March 28, 2015 is a
      Saturday, the due date would be moved to the first business day, which would be March 30, 2015. T.R.A.P
      4.1(a)
robberies and assault on public servant’s in the 411th Judicial District Court of Polk

County. That Polk County case plead only the Friday before jury selection was to start.

Counsel was also in Jury trial the week of March 9, 2015 in a Habitual first degree

delivery of a controlled substance in the 75th Judicial District Court of Liberty County,

Texas. Finally, Appellant Counsel is beginning jury trial, March 30, 2015 in the 258th

Judicial District Court of Polk County, on an Aggravated robbery case that has 16 media

disks, over 6000 pages in medical records, and over 500 pages in police and Texas Ranger

reports.

           5.   No other extensions for time to file an extension to file Petition of

Discretionary Review have been previously granted to this attorney in this appeal.

                                              Respectfully Submitted,




                                              _______________________________
                                              Scott Pawgan
                                              State Bar No. 24002739
                                              122 W. Davis, Ste 116
                                              Conroe, Texas 77301
                                              Phone (936) 242-6975
                                              Fax (800) 619-5113

                              CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served upon the attorney
for the State via the electronic service feature of the e-file provider this motion was filed
with on the March 30, 2015.




                                              ___________________________________
                                              Scott Pawgan
                 Court of Criminal Appeals No. _______________
                           Appeal No. 01-13-00295-CR
                              Trial Cause No. 20795

 EDWARD FLORES                                §    IN THE COURT OF CRIMINAL
                                              §
 VS.                                          §    APPEALS
                                              §
 STATE OF TEXAS                               §    AUSTIN, TEXAS

                ORDER ON MOTION FOR EXTENSION OF TIME
               TO FILE PETITION FOR DISCRETIONARY REVIEW

       On this day came to be heard Appellant’s Motion For Extension Of Time To File

Petition For Discretionary Review and the Court is of the opinion the motion should be

GRANTED.

       IT IS ORDERED that Appellant’s deadline to file Appellant’s Petition for

Discretionary review be extended from April 8, 2011 and Appellant’s Petition for

Discretionary Review is now due _____________________.



                                                  ____________________________
                                                  Judge, Court of Criminal Appeals